UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period fromto . ENERGY & TECHNOLOGY, CORP. (Exact name of registrant as specified in Charter) DELAWARE 333-143215 26-0198662 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) PetroleumTowers, Suite 530 3639 Ambassador Caffery Blvd Lafayette, LA 70505 P.O. Box 52523 Lafayette, LA70505 (Address of Principal Executive Offices) 337- 984-2000 (Issuer Telephone number) 334- 988-1777 Issuer Fax Number www.engt.com www.energyntechnology.com Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the ExchangeAct Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 14 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x According to the Company’s only transfer agent of record, Olde Monmouth Stock Transfer Agent’slatest records, the number of shares outstanding of each of the Company’s classes of common equity, as of November 15, 2012, is 169,144,950 shares of common stock. ENERGY & TECHNOLOGY, CORP. FORM 10-Q September 30, 2012 INDEX PART I—FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Control and Procedures 20 PART II—OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits and Reports on Form 8-K 22 SIGNATURE 23 2 INTRODUCTORY NOTE This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 about Energy & Technology, Corp. (the “Company”) and our subsidiary, Technical Industries, Inc. (TII), Energy Pipe, LLC (a variable interest entity), and Energy Technology Manufacturing and Threading LLC (a variable interest entity), that are subject to risks and uncertainties.Forward-looking statements include information concerning future financial performance, business strategy, projected plans and objectives.Statements preceded by, followed by or that otherwise include the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “may increase,” “may fluctuate” and similar expressions of future or conditional verbs such as “will,” “should,” “would,” and “could” are generally forward-looking in nature and not historical facts.Actual results may differ materially from those projected, implied, anticipated or expected in the forward-looking statements.Readers of this quarterly report should not rely solely on the forward-looking statements and should consider all uncertainties and risks throughout this report. The statements are representative only as of the date they are made.The Company, TII, Energy Pipe, LLC, and Energy Technology Manufacturing and Threading LLC (sometimes referred to herein on a consolidated basis as the Company, we, us, or similar phrasing) undertakes no obligation to update any forward-looking statement. These forward-looking statements, implicitly and explicitly, include the assumptions underlying the statements and other information with respect to the Company's beliefs, plans, objectives, goals, expectations, anticipations, estimates, financial condition, results of operations, future performance and business, including management's expectations and estimates with respect to revenues, expenses, return on equity, return on assets, efficiency ratio, asset quality and other financial data and capital and performance ratios. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, these statements involve risks and uncertainties that are subject to change based on various important factors, some of which are beyond the control of the Company.The following factors, among others, could cause the Company's results or financial performance to differ materially from its goals, plans, objectives, intentions, expectations and other forward-looking statements: ● general economic and industry conditions; ● our capital requirements and dependence on the sale of our equity securities; ● the liquidity of the Company’s common stock will be affected by the lack of a trading market; ● industry competition; ● shortages in availability of qualified personnel; ● legal and financial implications of unexpected catastrophic events; ● regulatory or legislative changes effecting the industries we serve; and ● reliance on, and the ability to attract, key personnel. For a discussion of these and other risks and uncertainties that could cause actual results to differ from those contained in the forward-looking statements, see “Risk Factors” in the Company’s S-1 Report filed with the SEC, which is available on the SEC’s website at www.sec.gov.All forward-looking statements are qualified in their entirety by this cautionary statement, and the Company undertakes no obligation to revise or update this Quarterly Report on Form 10-Q to reflect events or circumstances after the date hereof.New factors emerge from time to time, and it is not possible for us to predict which factors, if any, will arise.In addition, the Company cannot assess the impact of each factor on the Company’s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I.Financial Information ITEM 1. Financial Statements ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Trade, Net Other Inventory Prepaid Expenses Deferred Tax Asset Total Current Assets Property and Equipment, Net Held for Operations, Net Held for Investment - Other Assets Patent, net Deposits Other Assets Total Other Assets Total Assets $ $ See notes to consolidated financial statements. 4 ENERGY & TECHNOLOGY, CORP. Consolidated Balance Sheets September 30 December 31, (Unaudited) (Audited) Liabilities and Stockholders' Equity Current Liabilities Current Maturities of Notes Payable $ $ Accounts Payable Accrued Payroll and Payroll Liabilities Accrued Rent Income Taxes Payable Total Current Liabilities Long-Term Liabilities Notes Payable Deferred Taxes Payable Due to Affiliates Total Long-Term Liabilities Stockholders' Equity Preferred Stock - $.001 Par Value; 10,000,000 Shares Authorized, None Issued - - Common Stock - $.001 Par Value; 250,000,000 Shares Authorized, 169,144,950 Shares and 169,052,400 shares Issued and Outstanding at September 30, 2012 and December 31, 2011, respectively, with 80,855,050 Shares and 80,947,600 Shares unissued at September 30, 2012 and December 31, 2011, respectively Discount on Common Stock ) ) Paid-In Capital Retained Earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 5 ENERGY & TECHNOLOGY, CORP. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended
